Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-46 are allowed.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 21-46 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “wherein the metadata is different than user content of the received electronic message, the electronic message conversation data structure corresponds to an electronic message conversation comprising the received electronic message and a separately created electronic message, and the electronic message conversation data structure includes information pertaining to each of the electronic messages; in response to determining that the received electronic message is associated with the electronic message conversation data structure, accessing the electronic message conversation data structure to generate a composite electronic message that includes the user content from the received electronic message and user content from the separately created electronic message; and causing the generated composite electronic message to be displayed on a display”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N. NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on M-F 8AM-4:30 PM Mountain Standard Time.	

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SARGON N NANO/Primary Examiner, Art Unit 2457